DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title was amended and is accepted.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicant has not demonstrated in the specification why is disclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAI et al. (US 20200350099 hereinafter Nakai).

In regards to claim 1, Nakai discloses;" A cable comprising: a plurality of first cables (Abstract,
Fig. 4 {30, 40)) provided in parallel each having a core wire (Fig. 4 (31, 41)) made of conductive
metal (Paragraph 0025) and an insulation sheath (Fig. 4 (32, 42)) covering an outer
circumference of the core wire (Fig. 4 (32, 42)) (Paragraphs 0024, 0028), wherein the respective
core wires exposed (Fig. 4 (shown) from the respective insulation sheaths of the plurality of first
cables are connected to a bus bar (Fig. 5 {80, Paragraph 0062)).", but does not directly disclose;” each of the plurality of first cables are configured to have an allowable voltage of less
than 12 volts flow therethrough, and are configured to have an allowable voltage of at least 12
volts flow through the totality of the plurality of first cables.”

Nakai discloses a voltage is provided as a source (Paragraph 0015) that permits a current to flow thru the disclosed conductor structure shown in Fig. 4.  Nakai further discloses a redundant path to provide a smaller cross section a flexible structure while maintaining the same current capabilities of the feed conductor (Paragraph 0026). It would have been obvious to one skilled in the art to use a redundant path of conductors when improved cable flexibility is needed while maintaining current and voltage requirements for the application. Voltage is a source applied to the cables, and based on the resistance of all the path conductors and load, a voltage drop across any set of conductors maybe formed and a voltage drop maybe present across a plurality of first cables. The structure as disclosed by Nakai is inherently capable of both high and low voltage source applications and therefore would have the same characteristics as the instant invention when used with a 12 volt system. When two structures are the same, the characteristic properties will inherently be the same (See MPEP 2112 III.). Therefore, the structure as disclosed by Nakai when used in a 12 volt environment would have the same plurality of first cables configured to have an allowable voltage of less than 12 volts flow therethrough, and the claimed invention is disclosed. 

In regards to claim 3, Nakai discloses;" A cable comprising: a plurality of first cables provided in parallel each having a core wire(Fig. 4 (31, 41))  made of conductive metal (Paragraph 0025) and an insulation sheath (Fig. 4 (32, 42)) covering an outer circumference of the core wire (Paragraphs 0024, 0028), wherein the respective core wires exposed from the respective insulation sheaths (Fig. 5) of the plurality of first cables are joined to each other by welding (Paragraph 0062-0064)”, but does not directly disclose;” each of the plurality of first cables are configured to have an allowable voltage of less than 12 volts flow therethrough, and are configured to have an allowable voltage of at least 12 volts flow through the totality of the plurality of first cables.”
Nakai discloses a voltage is provided as a source (Paragraph 0015) that permits a current to flow thru the disclosed conductor structure shown in Fig. 4.  Nakai further discloses a redundant path to provide a smaller cross section a flexible structure while maintaining the same current capabilities of the feed conductor (Paragraph 0026). It would have been obvious to one skilled in the art to use a redundant path of conductors when improved cable flexibility is needed while maintaining current and voltage requirements for the application. Voltage is a source applied to the cables, and based on the resistance of all the path conductors and load, a voltage drop across any set of conductors maybe formed and a voltage drop maybe present across a plurality of first cables. The structure as disclosed by Nakai is inherently capable of both high and low voltage source applications and therefore would have the same characteristics as the instant invention when used with a 12 volt system. When two structures are the same, the characteristic properties will inherently be the same (See MPEP 2112 III.). Therefore, the structure as disclosed by Nakai when used in a 12 volt environment would have the same plurality of first cables configured to have an allowable voltage of less than 12 volts flow therethrough, and the claimed invention is disclosed.

In regards to claim 5, a modified Nakai discloses;" The cable according to claim 3, wherein a core wire (Fig. 5 (21) exposed from an insulation sheath of a second cable (Fig. 5 22)) having a higher allowable voltage than the first cable (A larger diameter cable is capable of higher voltages based on the cross sectional area of the conductor) is connected to the joint portion in which the respective core wires exposed from the respective insulation sheaths of the plurality of first cables are joined to each other (Fig. 5 (shown).”

In regards to claim 7, a modified Nakai discloses;" The cable according to claim 1”, but does not directly disclose; “wherein the plurality of the first cables includes three first cables.”
However, Nakai discloses in paragraph 0023 that the disclosure example is for two split wires. It would have been obvious to one skilled in the art to recognize that multiple split wires are capable of being used dependent on the application, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.

In regards to claim 8, a modified Nakai discloses;" The cable according to claim 3”, but does not directly disclose; “wherein the plurality of the first cables includes three first cables.”

However, Nakai discloses in paragraph 0023 that the disclosure example is for two split wires. It would have been obvious to one skilled in the art to recognize that multiple split wires are capable of being used dependent on the application, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAI et al. (US 20200350099 hereinafter Nakai) as applied to claims 1 and 3 above, and further in view of Wei et al. (CN 206098789 hereinafter Wei).

In regards to claim 2, a modified Nakai discloses;" The cable according to claim 1", but does not directly disclose;" wherein the bus bar has a bolt insertion hole."
However, Wei discloses multiple insulated conductors that are attached to a terminal, where
the terminal has a hole for mounting to another structure or group of cables. Interconnecting
wires with a terminal is well within the capabilities of a skilled artisan and would provide an
easy structure for interconnecting wires between different interfaces. Therefore, using the
terminal structure as disclosed by Wei with the structure disclosed by Nakai, the claimed
invention is disclosed.

In regards to claim 4, a modified Nakai discloses;" The cable according to claim 3", but does not directly disclose;" wherein a flat terminal having a bolt insertion hole is connected to a joint portion in which the respective core wires exposed from the respective insulation sheaths of the plurality of first cables are joined to each other." 
However, Wei discloses multiple insulated conductors that are attached to a terminal, where
the terminal has a hole for mounting to another structure or group of cables. Interconnecting
wires with a terminal is well within the capabilities of a skilled artisan and would provide an
easy structure for interconnecting wires between different interfaces. Therefore, using the terminal structure as disclosed by Wei with the structure disclosed by Nakai, the claimed
invention is disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847